Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the listing of claims filed on 4/2/2020.  Claims 1-5 are currently pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: "teacher data acquisition unit", "learning unit" in claim 4.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations “"teacher data acquisition unit", "learning unit" in claim 4” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear, based on a review of the specifications, what structure would properly equate to the claimed units. The scope of these units is also unclear. Therefore, the claim is indefinite and is are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended claims now recite “…list of maintenance operations”, however the specifications are silent with respect to such a list.  In fact, the examiner is unable to locate the term list in the applicant’s specifications, in any context. In the arguments filed September 23, 2022, applicant’s representative refers to FIG. 3 for support. Based on the specifications though, FIG. 3 is “…a diagram schematically showing the structure of a neural network according to the present embodiment. In FIG. 3, nodes that mimic neurons are shown as circles, and couplings between nodes are indicated by solid straight lines (however, only part of the nodes and couplings are shown for the sake of simplicity). Also, in FIG. 3, the nodes belonging to the same layer are shown vertically, where the leftmost layer is the input layer Li and the rightmost layer is the output layer Lo.” (see paragraph 36 of the specifications as filed within the application). So what is illustrated is nodes belonging to the same layer, not a list of maintenance operations. Due to this lack of support, the newly amended claim language is being rejected under 112 1st paragraph.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US PGPub No: 2018/0249298) in view of Jan et al (US PGPub No: 2020/0019935), hereafter referred to as Jain and Jan, respectively.

With regards to claim 1, Jain teaches through Jan, an information processing apparatus comprising: 
a storage that stores a machine-learned model created through machine learning using teacher data in which at least one of status information indicating a status of a device to be maintained and installation environment information indicating an environment where the device to be maintained is installed is associated with maintenance to be performed on the device to be maintained (Jain teaches a network that can automatically identify smart devices on a floor map and can also utilize machine learning; see paragraphs 29, 32, and 59, Jain. These devices are referred to as assets and can include a printer; see paragraph 30 and Figure 1, element 130, Jain. Each asset/printer has an associated status indicator (i.e. status information); see paragraph 30, Jain. The floor map location and the status indicator of the asset/printer are stored within a record; see paragraph 49, Jain); 
and a processor that acquires maintenance to be performed on the device to be maintained and displays a maintenance priority order using at least one of the status information of the device to be maintained and the installation environment information, and the machine-learned model, wherein the maintenance priority order comprises a list of maintenance operations (see Jan below). 
While Jain teaches detecting an asset/printer status and location and also supports the use of machine learning, Jain does not explicitly cite a priority order of the status or the environment information. Nor does Jain explicitly cite maintenance priority order comprising a list of maintenance operations. In the same field of endeavor, Jan also teaches an approach to providing maintenance in a network; see abstract, Jan. In particular, Jan utilizes machine learning to prioritize devices within the maintenance schedule, with higher predictive scores for failure, by business impact factor (maintenance priority order by status); see paragraphs 3 and 9, Jan. Jan further teaches the prediction model taking into account various metrics and providing predictive maintenance solutions (i.e. maintenance priority order comprises a list of (i.e. multiple) maintenance operations); see paragraph 31, Jan. By prioritizing maintenance, a network is able to reduce service downtime; see paragraph 18, Jan. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Jain with those of Jan to reduce service downtime; see paragraph 18, Jan. 

With regards to claim 2, Jain teaches through Jan, the information processing apparatus, wherein maintenance that is indicated by the teacher data, and which is to be performed on the device to be maintained is maintenance performed when an error of the device to be maintained is fixed without a repair service provider performing a revisit (see remote maintenance avoiding having to send people out; see paragraph 33, Jain).  

With regards to claim 3, Jain teaches through Jan, the information processing apparatus, wherein maintenance that is indicated by the teacher data, and which is to be performed on the device to be maintained is maintenance to which a fix of an error of the device to be maintained is attributed (Jan utilizes machine learning to prioritize devices within the maintenance schedule, with higher predictive scores for failure, by business impact factor (maintenance priority order by status); see paragraph 3, Jan. As a result, the machine learning learns which maintenance to perform.).  

With regards to claim 4, Jain teaches through Jan, a machine learning apparatus comprising one or more processors and one or more hardware storage devices that store instructions that are executable by the one or more processors to cause the processors to instantiate: 
a teacher data acquisition unit that acquires teacher data in which at least one of status information indicating a status of a device to be maintained and installation environment information indicating an environment in which the device to be maintained is installed is associated with maintenance to be performed on the device to be maintained (Jain teaches a network that can automatically identify smart devices on a floor map and can also utilize machine learning; see paragraphs 29, 32, and 59, Jain. These devices are referred to as assets and can include a printer; see paragraph 30 and Figure 1, element 130, Jain. Each asset/printer has an associated status indicator (i.e. status information); see paragraph 30, Jain. The floor map location and the status indicator of the asset/printer are stored within a record; see paragraph 49, Jain); 
and a learning unit that machine learns, based on the teacher data, a machine-learned model in which at least one of the status information of the device to be maintained and the installation environment information is input, and that outputs maintenance to be performed on the device to be maintained (see below)
While Jain teaches detecting an asset/printer status and location and also supports the use of machine learning, Jain does not explicitly cite machine-learned maintenance based on status input and maintenance output. In the same field of endeavor, Jan also teaches an approach to providing maintenance in a network; see abstract, Jan. In particular, Jan utilizes machine learning to prioritize devices within the maintenance schedule, with higher predictive scores for failure, by business impact factor (maintenance priority order by status); see paragraph 3, Jan. As a result, the machine learning learns which maintenance to perform as an output. By prioritizing maintenance, a network is able to reduce service downtime; see paragraph 18, Jan. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Jain with those of Jan to reduce service downtime; see paragraph 18, Jan. 

With regards to claim 5, Jain teaches through Jan, an information processing method comprising: acquiring maintenance to be performed on a device to be maintained and displaying an maintenance priority order based on at least one of status information indicating a status of the device to be maintained and installation environment information indicating an environment in which the device to be maintained is installed (Jain teaches a network that can automatically identify smart devices on a floor map and can also utilize machine learning; see paragraphs 29, 32, and 59, Jain. These devices are referred to as assets and can include a printer; see paragraph 30 and Figure 1, element 130, Jain. Each asset/printer has an associated status indicator (i.e. status information); see paragraph 30, Jain. The floor map location and the status indicator of the asset/printer are stored within a record; see paragraph 49, Jain)
using a machine-learned model created through machine learning using teacher data in which at least one of status information indicating a status of the device to be maintained and installation environment information indicating an environment where the device to be maintained is installed is associated with maintenance to be performed on the device to be maintained, wherein the maintenance priority order comprises a list of maintenance operations (see Jan below)
While Jain teaches detecting an asset/printer status and location and also supports the use of machine learning, Jain does not explicitly cite machine-learned maintenance based on status or environment. Nor does Jain explicitly cite maintenance priority order comprising a list of maintenance operations. In the same field of endeavor, Jan also teaches an approach to providing maintenance in a network; see abstract, Jan. In particular, Jan utilizes machine learning to prioritize devices within the maintenance schedule, with higher predictive scores for failure, by business impact factor (maintenance priority order by status); see paragraph 3, Jan. As a result, the machine learning learns which maintenance to perform. Jan further teaches the prediction model taking into account various metrics and providing predictive maintenance solutions (i.e. maintenance priority order comprises a list of (i.e. multiple) maintenance operations); see paragraph 31, Jan. By prioritizing maintenance, a network is able to reduce service downtime; see paragraph 18, Jan. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Jain with those of Jan to reduce service downtime; see paragraph 18, Jan. 


Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered but they are not persuasive. The following are the examiner’s response to the applicant’s arguments.
	First in response to the previously issued 112 2nd paragraph rejection, the applicant amended claim 4 to recite (within the preamble), “…one or more processors and one or more hardware storage devices that store instructions that are executable by the one or more processors to cause the processors to instantiate…” While the amendment helps clarify that the apparatus has structure, it does not remediate the actual 112 2nd issues.  The 112 2nd paragraph rejection was directed towards the claimed “teacher data acquisition unit” and “learning unit”. As stated within the rejection,  It is unclear, based on a review of the specifications, what structure would properly equate to the claimed units. The scope of these units is also unclear. Therefore, the claim is indefinite and is are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Since the amendments do not actually clarify the scope of the rejected “units”, the 112 2nd paragraph issues were not actually addressed and the rejection continues to stand. 
	Applicant next argues the alleged novelty of the newly claimed limitation of, “…wherein the maintenance priority order comprises a list of maintenance operations”. The examiner respectfully disagrees. 
It should be noted that this new limitation is only featured within independent claims 1 and 5, it is absent from independent claim 4. 
It should also be noted that the specifications do not actually recite “list of maintenance operations”.  In fact, the examiner is unable to locate the term “list” in the applicant’s specifications, in any context. In the arguments filed September 23, 2022, applicant’s representative refers to FIG. 3 for support. Based on the specifications though, FIG. 3 is “…a diagram schematically showing the structure of a neural network according to the present embodiment. In FIG. 3, nodes that mimic neurons are shown as circles, and couplings between nodes are indicated by solid straight lines (however, only part of the nodes and couplings are shown for the sake of simplicity). Also, in FIG. 3, the nodes belonging to the same layer are shown vertically, where the leftmost layer is the input layer Li and the rightmost layer is the output layer Lo.” (see paragraph 36 of the specifications as filed within the application). So what is illustrated in FIG. 3 is nodes belonging to the same layer, not a list of maintenance operations. Due to this lack of support, the newly amended claim language is being rejected under 112 1st paragraph.  
In an effort to provide compact prosecution however, the newly amended claim limitation of, “wherein the maintenance priority order comprises a list of maintenance operations” is still being addressed by the 103-type rejection. As stated before, Jan utilizes machine learning to prioritize devices within the maintenance schedule, with higher predictive scores for failure, by business impact factor (maintenance priority order by status); see paragraphs 3 and 9, Jan. Jan further teaches the prediction model taking into account various metrics and providing predictive maintenance solutions (i.e. maintenance priority order comprises a list of (i.e. multiple) maintenance operations); see paragraph 31, Jan. By prioritizing maintenance, a network is able to reduce service downtime; see paragraph 18, Jan.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455